Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.778 Filed 12/11/20 Page 1 of 37




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

    ALLSTATE INSURANCE COMPANY,

                Plaintiff,
                                                     Case No. 19-cv-11192
                    v.
                                             UNITED STATES DISTRICT COURT JUDGE
 CANTRELL FUNERAL HOME INC., ET AL.,                 GERSHWIN A. DRAIN

               Defendants.

______________________________/
    OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT [47]; AND MOTION FOR DEFAULT
                      JUDGMENT [48]

                                 I. INTRODUCTION

      On April 25, 2019, Plaintiff Allstate Insurance Company (“Plaintiff”) filed the

instant civil action against Defendants Cantrell Funeral Home, Inc.; Rec-Mac, Inc.;

Raymond E. Cantrell II; Annetta Cantrell; Raymond E. Cantrell Revocable Trust

Dated 5/15/84; and Jameca LaJoyce Boone (collectively, “Defendants”). See ECF

No. 1. Several other Intervenor-Defendants joined this action, but they have since

been dismissed with prejudice in a Stipulated Order for Dismissal. ECF No. 46.

Plaintiffs seek a declaratory judgment that it is not required to provide coverage to

or indemnify Defendants under the terms of their insurance agreement.

      Presently before the Court is Plaintiff’s Motion for Summary Judgment as to

Defendant Annetta Cantrell, which was filed on September 8, 2020. ECF No. 47.
                                         1
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.779 Filed 12/11/20 Page 2 of 37




Plaintiff’s Motion for Default Judgment as to the remaining Defendants, which was

filed on the same day, is also before the Court. ECF No. 48. A hearing on Plaintiff’s

Motions was held on December 11, 2020. Plaintiff was the only party in attendance

for this hearing.1 For the reasons that follow, the Court will GRANT Plaintiff’s

Motion for Summary Judgment [#47] and Motion for Default Judgment [#48].

                                 II. BACKGROUND

      Plaintiff’s action stems from eight lawsuits before the Wayne County Circuit

Court and the administrative proceedings brought by the State of Michigan

Department of Licensing and Regulatory Affairs, Securities and Commercial

Licensing Bureau. These lawsuits arise out of the alleged misconduct by Defendants

Cantrell Funeral Home, Inc. or their directors, employees, or agents related to the

funeral, burial, and/or disposition for the several claimants’ decedents discovered in

2018. ECF No. 1, PageID.3. They seek to impose liability on Defendants for the

alleged intentional, improper handling, and storage of human remains discovered in

2018 that the underlying plaintiffs believed had been previously buried or cremated.

ECF No.48, PageID.758. Plaintiff provided commercial insurance coverage—

including general liability coverage, special Funeral Director’s Liability coverage,


1
  Each party was notified of this hearing date on September 9, 2020 and again on
December 9, 2020. ECF Nos. 49, 50, 51. The Court also entered an Order Regarding
Status Conference on August 24, 2020 to alert the parties of deadlines for dispositive
motions. As previously noted by the Court, Plaintiff was the only party in attendance
at the status conference. ECF No. 45, PageID.502.
                                          2
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.780 Filed 12/11/20 Page 3 of 37




and commercial umbrella/excess liability coverage—to Defendant Cantrell Funeral

Homes, Inc. from October 1, 1998 to February 1, 2016. ECF No. 48, PageID.752.

      Plaintiff has taken the position that there is no coverage available to

Defendants under its insurance agreement insurance policies because the claims

asserted in the underling lawsuits do not meet the requirements of the insuring

agreements; the claims arise out of conduct for which coverage is specifically

excluded under the policies; and the claims arose outside of the applicable policy

period. Id. at PageID.759–60. On April 25, 2019, Plaintiff commenced this action

against Defendants. ECF No. 1. Excluding Defendant Annetta Cantrell, ECF No.

24, Defendants failed to file an answer or otherwise defend this matter in accordance

with Federal Rule of Civil Procedure 12. On June 19, 2019, the parties entered a

Stipulated Order allowing seven Intervening-Defendants to join this case. ECF No.

23.

      On October 28, 2019, Plaintiff filed a request for the Clerk’s Entry of Default

against each Defendant excluding Defendant Annetta Cantrell. ECF Nos. 37, 38.

The Clerk entered a Default as to each Defendant except Defendant Jameca LaJoyce

Boone the following day. ECF Nos. 39, 40. On August 21, 2020, Plaintiff filed a

Notice of Voluntary Dismissal as to Defendant Jameca LaJoyce Boone. ECF No.

44. The Court conducted a Status Conference in this matter three days later, where

Plaintiff’s counsel indicated that she was in contact with counsel for Intervenor-


                                         3
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.781 Filed 12/11/20 Page 4 of 37




Defendants regarding their recently filed Stipulated Order for Dismissal as to the

seven Intervenor-Defendants. ECF No. 45, PageID.502. The Stipulated Order for

Dismissal as to the seven Intervenor-Defendants was submitted that same day. ECF

No. 46.

      Plaintiff timely filed a Motion for Summary Judgment against Defendant

Annetta Cantrell, as well as a Motion for Default Judgment as to the remaining

Defendants in this matter, on September 8, 2020. ECF Nos. 47, 48. The Court did

not receive a Response brief for either motion. The Court will provide more factual

background as to each present Motion in its analysis below.

                                 III. LAW & ANALYSIS

      A. Plaintiff’s Motion for Summary Judgment (ECF No. 47)

          1. Factual Background

      The several underlying state court and administrative proceedings stem from

the discovery of human remains hidden throughout the Cantrell Funeral Home in

2018. ECF No. 47, PageID.514. First, on November 16, 2018, Jenelle M. Barber

and Randy Holley filed suit in the Wayne County Circuit Court against the Cantrell

Funeral Home, Inc., VHS Harper-Hutzel Hospital, Inc., Raymond E. Cantrell II,

Annetta Cantrell, and the Raymond E. Cantrell Revocable Trust Dated 5/15/84, As

Amended (hereinafter, “Barber Complaint”). ECF No. 47-3. The Barber Complaint

alleges, in relevant part, that decedent Baby Holley died on April 14, 2009 and,


                                         4
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.782 Filed 12/11/20 Page 5 of 37




despite making arrangements with Cantrell Funeral Home for a burial, the plaintiffs

learned in 2018 that the decedent’s body was discovered in the funeral home’s

ceiling crawl space. Id. at PageID.724.

      Second, on January 23, 2019, Erika and Christopher Hinson filed suit against

Ascension St. John Hospital, Cantrell Funeral Home, Inc., Raymond E. Cantrell II,

and Annetta Cantrell (hereinafter, “Hinson Complaint”). ECF No. 47-4. The Hinson

Complaint alleges, in relevant part, that the decedent passed away on January 30,

2014 and Defendant Annetta Cantrell took possession of his body on behalf of

Cantrell Funeral Home beginning April 14, 2014 until it was eventually found in an

unrefrigerated tupperware container on April 25, 2018. Id. at PageID.729–30.

      Third, on January 24, 2019, Whitney Morris and AJ Johnson filed suit against

VHS Harper-Hutzel Hospital, Inc., Cantrell Funeral Home, Inc., Raymond E.

Cantrell, II, and Annetta Cantrell (hereinafter, “Morris/Johnson Complaint”). ECF

No. 47-5. The Morris/Johnson Complaint alleges, in relevant part, that the decedent

passed away on September 14, 2011 and, despite arrange for a burial, the decedent’s

body was found hidden in the Cantrell Funeral Home on or about October 24, 2018.

Id. at PageID.737–38.

      The plaintiffs in the Barber, Hinson, and Morris/Johnson Complaints each

seek recovery for extreme emotional distress in amounts in excess of ten million

dollars from defendants, including Defendant Annetta Cantrell.       ECF No. 47,


                                          5
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.783 Filed 12/11/20 Page 6 of 37




PageID.516–17. Defendant Annetta Cantrell tendered the Barber, Hinson, and

Morris/Johnson complaints to Plaintiff for defense and/or indemnity under the

applicable insurance policies. Id.

      Fourth, after discovery of human remains in the Cantrell Funeral Home in

2018, the State of Michigan initiated a series of formal administrative complaints

against Cantrell Funeral Home, Inc. (hereinafter, “Administrative Complaints”).

ECF No. 1-12. The Administrative Complaints include allegations regarding the

improper handling and disposition of human remains, as well as the those concerning

that to date, approximately 200 unclaimed cremated remains were recovered in the

funeral home. Id. at PageID.338, 340. At the time of this writing, Plaintiff has not

received a request for defense or indemnity from Defendant Annetta Cantrell for

these Administrative Complaints. ECF No. 47, PageID.518.

       Plaintiff provided commercial insurance coverage including general liability

(“CGL”) coverage, special Funeral Director’s Liability coverage, and Commercial

Umbrella/excess liability coverage to its insured Cantrell Funeral Home, Inc. from

October 1, 1998 to February 1, 2016, with the policy for each renewal period

identical in both content and coverages. Id. at PageID.518–19. Plaintiff provides

the policy language, including relevant exclusions, for each coverage in its Motion.

Id. at PageID.519–523.




                                         6
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.784 Filed 12/11/20 Page 7 of 37




      Plaintiff now moves for and requests the Court to grant summary judgment in

its favor and issue the following Declaratory Judgment: (1) that the exclusions and

coverage provisions contained in the Allstate Commercial and General Liability

Policy No. 048-777-304, and Commercial Umbrella coverage Policy No. 048-777-

289, including the special Funeral Director’s Liability coverage form, do not provide

coverage or require that Plaintiff indemnify Defendant Annetta Cantrell,

individually or as a representative/agent of Cantrell Funeral Home, for the liability

asserted against her in state court litigation and administrate proceedings

commenced by the State of Michigan concerning the improper handling and

disposition of human remains discovered in the Cantrell Funeral Home in 2018; and

(2) that since Plaintiff owes no coverage for the liability asserted against Defendant

Annetta Cantrell, it is relieved from providing a defense in a suit tendered to Plaintiff

on behalf of Defendant Annetta Cantrell alleging that Defendant improperly handled

and disposed of human remains at the Cantrell Funeral Home, and accordingly,

Plaintiff is not obligated to pay attorney’s fees, costs, and/or expenses, including

payment of any judgment or settlement, in connection with any of the litigation or

administrative proceedings commenced by the State of Michigan. ECF No. 47,

PageID.507. As indicated supra, Defendant Annetta Cantrell did not file a Response

to Plaintiff’s present Motion. Indeed, the Court takes notice that Defendant Annetta




                                           7
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.785 Filed 12/11/20 Page 8 of 37




Cantrell has not filed anything in the present matter since her Answer in June 2019.

See ECF No. 24.

         2. Legal Standard

      Federal Rule of Civil Procedure 56(a) “directs that summary judgment shall

be granted if there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998) (quotations omitted). The court

must view the facts, and draw reasonable inferences from those facts, in the light

most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255, (1986). No genuine dispute of material fact exists where the record “taken

as a whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

Ultimately, the court evaluates “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

         3. Analysis

      Plaintiff argues that it has no duty to defend or indemnify Defendant Annetta

Cantrell against the allegations in the underlying lawsuits based on (1) Defendant

Annetta Cantrell’s alleged conduct occurred as a result of intentional acts and

violations of Michigan law which do not qualify as an “occurrence” as defined by


                                         8
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.786 Filed 12/11/20 Page 9 of 37




the policies, and otherwise fall within the applicable policy exclusions; and (2) the

plaintiffs in the underlying state court lawsuits did not become aware of the

mishandling of the decedents’ remains until 2018, after termination of Plaintiff’s

policy period effective February 1, 2016. Id. at PageID.514–15. The Court shall

address each argument in turn.

             a. Applicable Law

      Michigan courts interpret insurance contracts “in accordance with Michigan’s

well-established principles of contract construction.” Henderson v. State Farm Fire

and Cas. Co., 596 N.W.2d 190 (Mich. 1999) (citation omitted). This requires

insurance contracts to be enforced according to their terms, and courts should not

create an ambiguity when the policy is clear and precise. Id. (citations omitted).

Any terms used in an insurance policy which are not clearly defined should be given

their commonly used meaning. Group Ins. Co. of Mich. v. Czopek, 489 N.W.2d 444,

447 (Mich. 1992) (citation omitted). Exclusions limiting the scope of coverage are

to be read with the insuring agreement and independent of other exclusions. See

State Farm Mut. Auto. Ins. Co. v. Roe, 573 N.W.2d 628, 631 (Mich. Ct. App. 1997).

As a general rule, exclusionary clauses are to be strictly construed against the insurer.

Id. (citation omitted).

      The burden of showing a claim is not covered under a policy belongs to the

insurer. Fresard v. Mich. Millers Mut. Ins. Co., 327 N.W.2d 286, 289 (Mich. 1982).


                                           9
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.787 Filed 12/11/20 Page 10 of 37




The Supreme Court of Michigan has set forth a two-part analysis to determine

whether an insured is entitled to insurance benefits:

      First, we determine if the policy provides coverage to the insured. If it
      does, we then ascertain whether that coverage is negated by an
      exclusion. Buczkowski v. Allstate Ins. Co., 447 Mich. 669, 682, 526
      N.W.2d 589 (1994). It is the insured's burden to establish that his claim
      falls within the terms of the policy. Arco Industries Corp. v. American
      Motorists Ins. Co., 448 Mich. 395, 531 N.W.2d 168 (1995). Harvey Oil
      Co. v. Federated Mut. Ins. Co., 837 F. Supp. 242, 244 (W.D. Mich.,
      1993).

Heniser v. Frankenmuth Mut. Ins. Co., 534 N.W.2d 502, 510 (Mich. 1995) (internal

quotation marks omitted). Moreover, the Supreme Court of Michigan has explained

that policy exclusions rely on a presumption that the insured has established that the

policy provides coverage. Id. If the policy in question does not provide coverage to

the insured, then the court does not need to examine any policy exclusions or

exceptions to exclusions. Id.

             b. CGL and Umbrella Policies and the Policy Exclusions

      Plaintiff first argues that its CGL and Umbrella policies do not provide

coverage for claims that Defendant Annetta Cantrell improperly handled and/or

concealed human remains. ECF No. 47, PageID.526. Plaintiff asserts that the

actions alleged in the claims do not qualify as an “occurrence” as defined by its

policy. Id. Moreover, Plaintiff maintains that the violations of law and criminal acts

in the underlying lawsuits fall within the policy exclusions. Id.



                                          10
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.788 Filed 12/11/20 Page 11 of 37




      As explained above, Plaintiff provided commercial insurance coverage,

including CGL coverage, special Funeral Director’s Liability coverage, and

Commercial Umbrella/excess liability coverage to its insured Cantrell Funeral Home

Inc. between October 1, 1998 to February 1, 2016. ECF No. 47, PageID.527. The

policies in place during this period were identical in form, content, and coverages

during each policy renewal period. Id. The purchase of these policies by Cantrell

Funeral Home, Inc. created a binding contract between Plaintiff and Defendants,

where Plaintiff agreed to insure Defendants and its employees against covered

occurrences. Id. Plaintiff’s coverage was subject to specified terms, conditions,

exclusions, and endorsements contained within the insuring agreements. Id.

      The CGL policy, including the Funeral Director’s Liability Coverage Form,

provides that Plaintiff would pay those sums that Cantrell Funeral Home, Inc.

became legally obligated to pay as damages because of “bodily injury” or “property

damage” caused by an “occurrence” during the policy periods. See ECF No. 1-2.

“Bodily injury” is defined as bodily injury, sickness, or disease sustained by a

person, including death resulting from any of these at any time. Id.; see also ECF

No. 47, PageID.520. “Occurrence” is defined as an accident, including continuous

or repeated exposure to substantially the same general harmful conditions. Id.

      The CGL policy includes a provision setting forth exclusions for liability:




                                        11
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.789 Filed 12/11/20 Page 12 of 37




              2. Exclusions

              This insurance does not apply to:

              c. Expected or Intended injury. “Bodily injury” or “property
              damage” expected or intended from the standpoint of the insured.
              This exclusion does not appl to “bodily injury” resulting from the
              use of reasonable force to protect persons or property.

Id. Moreover, the CGL policy specifically excludes liability coverage for any

occurrence in connection with which the insured, within its own knowledge, had

violated any law or ordinance or committed any criminal act.            ECF No. 47,

PageID.528.

      The Umbrella policy provides that Plaintiff will pay the insured the “ultimate

net loss” in excess of the “retained limit” because of “bodily injury” or “property

damage” to which the insurance applies. ECF No. 1-3; see also ECF No. 47,

PageID.522. This policy applies to “bodily injury” and “property damage” only if

the bodily injury or property damage is caused by an “occurrence” during the policy

period. Id. Like the CGL policy, the Umbrella policy specifically excludes liability

coverage for bodily injury and property damage expected or intended from the

standpoint of the insured. ECF No. 1-3; see also ECF No. 47, PageID.523.

      In its Motion, Plaintiff asserts that the coverage available under the

aforementioned policies “only extend[] to conduct considered ‘accidental’ and

falling within the policy definition of an ‘occurrence,’ while specifically excluding

coverage for intentional or criminal conduct.” ECF No. 47, PageID.529. The
                                          12
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.790 Filed 12/11/20 Page 13 of 37




Court’s determination of coverage is based on whether the underlying complaint(s)

allege a theory of recovery that falls within the insurance policy.         Reed v.

Netherlands Ins. Co., 860 F. Supp. 2d 407, 412 (E.D. Mich. 2012) (citation omitted).

Indeed, “[t]he Insurer’s duty to defend is determined by the allegations in the

complaint.” Id. The Michigan Court of Appeals has explained that “[t]here is no

duty to defend or provide coverage where the complaint is a transparent attempt to

trigger insurance coverage by characterizing allegations of tortious conduct under

the guise of ‘negligent’ activities.” Auto Club Grp. Ins. Co. v. Burchell, 642 N.W.2d

406, 414 (Mich. Ct. App. 2001) (citations omitted); see also State Mut. Ins. Co. v.

Russell, 462 N.W.2d 785, 788 (Mich. Ct. App. 1990).

      Here, the Court must therefore apply the terms of the insurance policies to

Defendant Annetta Cantrell’s alleged conduct, and the resulting claims of emotional

distress set forth in the underlying lawsuits. The alleged conduct in these lawsuits

involve the concealment of bodies in the Cantrell Funeral Home when the decedent’s

families otherwise believed that such bodies had been buried or cremated. The Court

finds that allegations concerning the active concealment of remains in a ceiling, as

set forth in the Barber and Morris Complaints, and a tupperware container, as set

forth in the Hinson Complaint, cannot be considered “accidental” as defined in the

parties’ insurance agreement.     Specifically, the alleged conduct included the

following statutory and criminal violations:


                                         13
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.791 Filed 12/11/20 Page 14 of 37




    Making false statements on vital records, a misdemeanor pursuant
     to MCL 333.2898. (ECF No. 1-11, PageID.343–44).

    Failing or refusing to properly supervise the final disposition of a
     dead human body, a misdemeanor punishable by imprisonment for
     not more than 90 days pursuant to MCL 750.160c. (ECF No. 1-
     11,PageID.345).

    Engaging in fraud, deceit, and dishonesty in the practice of
     mortuary science, contrary to MCL 339.604(b). (ECF No. 1-11,
     PageID.347).

Moreover, the Court reiterates that the insurance agreement specifically excludes

coverage for violations of law and criminal acts. The Court thus concludes that

Defendant Annetta Cantrell’s alleged conduct does not fall within the definition of

“occurrence” under the insurance policies.

      Accordingly, the Court finds that Plaintiff has no obligation to indemnify or

defend Defendant Annetta Cantrell in the underlying state court actions or

Administrative Complaints.

             d. Policy Period

      Plaintiff also argues that it does not have an obligation to indemnify or defend

Defendant Annetta Cantrell under the applicable insurance policies because the

plaintiffs in the underlying state court lawsuits did not become aware of the alleged

mishandling of the decedents’ remains until 2018, after the termination of Plaintiff’s

policy period of February 1, 2016. ECF No. 47, PageID.530. Plaintiff cites to Reed

v. Netherlands Ins. Co., 860 F. Supp. 2d 407 (E.D. Mich. 2012) for the proposition

                                         14
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.792 Filed 12/11/20 Page 15 of 37




that coverage is triggered under an occurrence policy only when a claimant discovers

that a decedent’s remains have been mishandled. Id. The Court agrees with Plaintiff

that the district court’s analysis in Reed is applicable to the present matter.

      In Reed, the court granted summary judgment in favor of defendant

Netherlands Insurance Company after determining that plaintiffs’ emotional distress

claims did not accrue until after the applicable insurance policy period expired.

Specifically, plaintiffs’ claim of mental anguish did not accrue until August 11,

2009, the date they discovered their mother’s body had allegedly been misplaced by

the insured cemetery. Id. at 415. This discovery was well outside the policy

coverage dates. Indeed, the applicable insurance policy was effective between

December 22, 2006 and November 25, 2007. Id. 410. In its analysis, the court

emphasized that defendant Netherlands Insurance Company’s policy was an

“occurrence” policy, and it therefore provided coverage only for losses that occur

within the policy period. Id. at 414. The court concluded that because plaintiffs

discovered the alleged error with their mother’s body outside of the policy period,

they could not have experienced any resulting emotional distress until after

expiration of that policy period. Id. at 413–14.

      Here, the Court takes notice that in all of the underlying lawsuits filed against

Defendant Annetta Cantrell in state court, the claimants seek damages for their

alleged emotional distress that occurred as a result of the discovery of human


                                           15
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.793 Filed 12/11/20 Page 16 of 37




remains in the Cantrell Funeral Home in 2018. To reiterate, Plaintiff’s policy was

effective from October 1, 1998 to February 1, 2016. In her Answer to the instant

Complaint, Defendant Annetta Cantrell admitted that the policy periods terminated

February 1, 2016. ECF No. 24, PageID.407. There is therefore no genuine issue of

material fact that the policy periods terminated on February 1, 2016. Accordingly,

the alleged damages for emotional distress in the underlying lawsuits did not ripen

until 2018, well outside the policy coverage dates. The Court therefore agrees with

Plaintiff that no coverage exists for claimed emotional distress occurring outside of

the policy period.

      In sum, Plaintiff has no duty to defend or indemnify Defendant Annetta

Cantrell against the allegations in the underlying lawsuits. The Court will therefore

grant Plaintiff’s present Motion for Summary Judgment, and its requested relief, as

to Defendant Annetta Cantrell.

      B. Plaintiff’s Motion for Default Judgment (ECF No. 48)

         1. Factual Background

      Several lawsuits in the Wayne County Circuit Court against Defendants, as

well as administrative proceedings by the State of Michigan Department of

Licensing and Regulatory Affairs, resulted from state investigators’ discovery of

human remains in the Cantrell Funeral Home in 2018. Based on the allegations in

the lawsuits and administrative proceedings, Plaintiff has maintained that there is no


                                         16
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.794 Filed 12/11/20 Page 17 of 37




coverage available to Defendants under the insurance policies because (1) the claims

asserted therein do not meet the requirements of the insuring agreements; (2) the

claims arise out of conduct for which coverage is specifically excluded under the

policies; and (3) the claims arose outside of the applicable period. ECF No. 48,

PageID.759–60. The Court will briefly address each lawsuit in the Wayne County

Circuit Court and administrative proceeding below.

      As explained supra, on November 16, 2018, Jenelle M. Barber and Randy

Holley filed suit against the Cantrell Funeral Home, Inc., VHS Harper-Hutzel

Hospital, Inc., Raymond E. Cantrell II, Annetta Cantrell, and the Raymond E.

Cantrell Revocable Trust Dated 5/15/84, As Amended. ECF No. 1-4. The Barber

Complaint alleges, in relevant part, that decedent Baby Holley died on April 14,

2009 and, despite making arrangements with Cantrell Funeral Home for a burial, the

plaintiffs learned in 2018 that the decedent’s body was discovered in the funeral

home’s ceiling crawl space. Id. at PageID.231.

      Also explained supra, on January 23, 2019, Erika and Christopher Hinson

filed suit against Ascension St. John Hospital, Cantrell Funeral Home, Inc.,

Raymond E. Cantrell II, and Annetta Cantrell. ECF No. 1-5. The Hinson Complaint

alleges, in relevant part, that the decedent passed away on January 30, 2014 and

Defendant Annetta Cantrell took possession of his body on behalf of Cantrell




                                        17
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.795 Filed 12/11/20 Page 18 of 37




Funeral Home beginning April 14, 2014 until it was eventually found in an

unrefrigerated tupperware container on April 25, 2018. Id. at PageID.241.

      On November 13, 2018, Sharna Bates filed suit against Defendants seeking

recovery for emotional trauma associated with the disposition of her child’s remains

(hereinafter, “Bates Complaint”). ECF No. 1-6. The Bates Complaint alleges, in

relevant part, that the decedent passed away on October 23, 2015 and Defendants

took possession of her body beginning October 24, 2015 until it was eventually

found stuffed in a ceiling in October 2018. Id. at PageID.247.

      On January 24, 2019, Whitney Morris and AJ Johnson filed suit against VHS

Harper-Hutzel Hospital, Inc., Cantrell Funeral Home, Inc., Raymond E. Cantrell, II,

and Annetta Cantrell. ECF No. 1-7. The Morris/Johnson Complaint alleges, in

relevant part, that decedent passed away on September 14, 2011 and, despite arrange

for a burial, the decedent’s body was found hidden in the Cantrell Funeral Home on

or about October 24, 2018. Id. at PageID.257–58.

      On January 29, 2019, Arnestra Brewer filed suit against Defendants seeking

recovery for extreme emotional distress associated with the disposition of decedent

Leila V. Brewer’s remains (hereinafter, “Brewer Complaint.”). ECF No. 1-8. The

Brewer Complaint alleges, in relevant part, that Defendants failed to properly

preserve and care for the decedent’s body and allowed it to be stored in an

unrefrigerated garage for months. Id. at PageID.264.


                                        18
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.796 Filed 12/11/20 Page 19 of 37




      On February 4, 2019, Michael Brown filed suit against Defendants seeking

recovery for extreme emotional distress associated with the disposition of decedent

Dominique Brown’s remains (hereinafter, “Brown Complaint.”). ECF No. 1-9. The

Brown Complaint alleges, in relevant part, that Defendants failed to properly

preserve and care for the decedent’s body and allowed it to be stored in an

unrefrigerated garage for months. Id. at PageID.268.

       On October 16, 2018, Katherleen Bonner filed suit against Defendants

seeking recovery for economic and non-economic damages, including mental

anguish, associated with the handling of her late husband’s remains (hereinafter,

“Bonner Complaint.”). ECF No. 1-10. The Bonner Complaint alleges, in relevant

part, that subsequent to taking possession of the decedent’s body, Defendant Cantrell

failed to perform funeral services and ultimately performed a cremation on or about

April 16, 2018. Id. at PageID.274. Upon information and belief, however, the

alleged cremated remains were not in fact the decedent’s remains, but instead some

other unknown substance. Id.

      On June 8, 2018, Tamika Jordan, Shandanique Jordan, and Tanisha Jordan

filed suit against Defendants seeking recovery for emotional distress associated with

the disposition of decedent Marcia Jordan’s remains (hereinafter, “Jordan

Complaint.”). ECF No. 1-11. The Jordan Complaint alleges, in relevant part, that




                                         19
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.797 Filed 12/11/20 Page 20 of 37




Defendants failed to properly preserve and care for the decedent’s body, which was

later found in an unrefrigerated garage for months. Id. at PageID.285.

      After the discovery of human remains in the Cantrell Funeral Home in 2018,

the State of Michigan Department of Licensing and Regulatory Affairs,

Corporations, Securities & Commercial Licensing Bureau, initiated a series of

formal administrative complaints against Cantrell Funeral home, Inc. ECF No. 48,

PageID.758.      Specifically, the complaints alleged violations of the Michigan

Occupational Code, MCL 339.1801, et seq., and the Prepaid Funeral and Cemetery

Sales Act, MCL 328.211, et seq. Id. The administrative complains also included

allegations regarding the improper handling and disposition of human remains. Id.

at PageID.759.

      Defendants Cantrell Funeral Home, Inc., Rec-Mac, Inc., f/k/a Cantrell Funeral

Home, Inc., Raymond E. Cantrell, II, and Raymond E. Cantrell Revocable Trust

Dated 5/15/84, As Amended (hereinafter, “Defendants”) were served with the

summons and Complaint in the present matter in April and May 2019. ECF Nos.

10, 11, 12, 14.     They failed to plead or otherwise defend against Plaintiff’s

Complaint. Accordingly, the Clerk’s Entry of Default for each Defendant was

entered on June 3, 2019 (as to Cantrell Funeral Home, Inc., Rec-Mac, Inc., f/k/a

Cantrell Funeral Home, Inc., and Raymond E. Cantrell, II) and on October 29, 2019




                                        20
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.798 Filed 12/11/20 Page 21 of 37




(as to Raymond E. Cantrell Revocable Trust Dated 5/15/84, As Amended). ECF

Nos. 18, 19, 20, 39.

      Plaintiff now moves for an entry of default judgment in its favor against each

of the aforementioned Defendants. ECF No. 48. Plaintiff seeks a ruling that it has

no obligation to either (a) participate in the defense on behalf of Defendants in the

underlying lawsuits and State of Michigan administrative proceedings, including the

payment of any attorney’s fees, costs, and/or expenses in connection with the

lawsuits; and (b) indemnify Defendants for any of the underlying state court cases

or State of Michigan administrative proceedings. Id. at PageID.760.

         2. Legal Standards

             a. Motion for Default Judgment

      Rule 55 of the Federal Rules of Civil Procedure governs entry of judgment by

default. In order to obtain judgment by default, the proponent must first request the

Clerk’s entry of default pursuant to Rule 55(a). Once a default has been entered by

the Clerk, the plaintiff’s well-pleaded allegations are deemed admitted. See, e.g.,

Thomas v. Miller, 489 F.3d 293, 299 (6th Cir. 2007); State Farm Fire and Casualty

Company v. Piron, No. 11-11375, 2011 WL 3625048, at *1 (E.D. Mich. July 28,

2011). The plaintiff may then file for default judgment by the Clerk or by the court.

FED. R. CIV. P. 55(b).




                                         21
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.799 Filed 12/11/20 Page 22 of 37




         When the plaintiff’s complaint alleges damages for a sum certain, the Clerk

“on plaintiff’s request, with an affidavit showing the amount due—must enter

judgment for that amount and costs against a defendant who has been defaulted for

not appearing….” FED. R. CIV. P. 55(b)(1). “In all other cases, the party must apply

to the court for a default judgment.” FED. R. CIV. P. 55(b)(2). A default judgment

may be entered without a hearing unless it is necessary to determine the amount of

monetary damages. Id. The court must exercise “sound judicial discretion” when

determining whether to enter the default judgment. 10A CHARLES ALAN WRIGHT,

ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE                AND   PROCEDURE, §

2685 (3d ed. 1988); see also Applebaum v. Target Corporation, No. 11-cv-15035,

2015 WL 13050014, at *1 (E.D. Mich. Sept. 10, 2015); Piron, 2013 WL 1843965,

at *2.

               b. The Declaratory Judgment Act

         The Declaratory Judgment Act states that “[i]n a case of actual controversy

within its jurisdiction … any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought.” 28 U.S.C. § 2201. It does not provide an independent basis for jurisdiction.

Rather, it provides courts with discretion to fashion a remedy in cases where federal

jurisdiction already exists. Heydon v. MediaOne of Southeast Mich., Inc., 327 F.3d


                                          22
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.800 Filed 12/11/20 Page 23 of 37




466, 470 (6th Cir. 2003). In the present matter, the jurisdiction of the Court to hear

Plaintiff’s declaratory judgment action arises out of diversity jurisdiction pursuant

to 28 U.S.C. § 1332. See ECF No. 11, PageID.252.

      While the Declaratory Judgment Act provides this Court with jurisdiction, the

Supreme Court of the United States has explained that a district court is “under no

compulsion to exercise that jurisdiction.” Brillhart v. Excess Ins. Co. of Am., 316

U.S. 491, 494 (1942). In the Sixth Circuit, courts consider five factors in deciding

whether a case is appropriate for declaratory judgment:

      (1) whether the declaratory action would settle the controversy; (2)
      whether the declaratory action would serve a useful purpose in
      clarifying the legal relations in issue; (3) whether the declaratory
      remedy is being used merely for the purpose of “procedural fencing” or
      “to provide an arena for res judicata;” (4) whether the use of a
      declaratory action would increase friction between our federal and state
      courts and improperly encroach upon state jurisdiction; and (5) whether
      there is an alternative remedy which is better or more effective.

Grand Trunk W. R.R. Co. v. Consolidated Rail Corp., 746 F.2d 323, 326 (6th Cir.

1984).

          3. Analysis

      The instant matter arises under the Declaratory Judgment Act. A clerk’s entry

of default is not a guarantee that a court’s entry of default judgment is going to follow

in a suit arising under the Declaratory Judgment Act. See, e.g., Auto-Owners

Insurance Co. v. Davidson, No. 1:17-CV-83, 2017 WL 5035085, at *3 (E.D. Tenn.

Nov. 1, 2017). In federal actions under the Declaratory Judgment Act, any potential
                                           23
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.801 Filed 12/11/20 Page 24 of 37




risk of “interference with the orderly and comprehensive disposition of a state court

litigation” should be avoided. See Wilton v. Seven Falls Co., 515 U.S. 277, 286

(1995); Brillhart v. Excess Ins. Co. of America, 316 U.S. 491, 495 (1942). The Court

will first address Plaintiff’s argument as to the scope of coverage. The Court will

then analyze whether it is appropriate to exercise jurisdiction over this matter under

the Declaratory Judgment Act.

             a. Plaintiff’s Insurance Coverage

      In its Motion, Plaintiff argues that “[t]he question in declaratory actions such

as this one, brought to determine the scope of coverage, is whether there is a theory

of liability on which the tort claimant can prevail, and as to which there is coverage.”

ECF No. 48, PageID.760–61. Plaintiff asserts that “coverage determination depends

on an examination of the substance of the complaint, the conduct of the insured, and

the basis of the claimant’s injuries.” Id. at PageID.761. It argues that its insurance

coverage to Defendants “only extends to conduct considered ‘accidental’ and falling

within the policy definition of an ‘occurrence,’ while specifically excluding

coverage for the Defendants’ intentional or criminal conduct.” Id. at PageID.763.

Further, its coverage only applies to damages which occurred within the specific

policy periods: October 1, 1998 to February 1, 2016. Id.

      Plaintiff argues that it does not owe a duty to defend or indemnify the

Defendants in the underlying state court litigation and administrative proceedings


                                          24
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.802 Filed 12/11/20 Page 25 of 37




initiated by the State of Michigan for two reasons. First, Defendants’ conduct

occurred as a result of their purportedly intentional acts, including a violation of

Michigan law that does not qualify as an “occurrence” as defined by Plaintiff’s

insurance policies, and otherwise falls within the applicable policy exclusions. Id.

Second, the plaintiffs in the underlying state court lawsuits did not become aware of

Defendants’ mishandling of the decedents’ remains until 2018—two years after the

policy period concluded. Id.

      The Court incorporates its discussion of the applicable law for insurance

contracts in Michigan to its present analysis. As explained supra, exclusions in an

insurance policy should generally be construed strictly in favor of the insured. See

Allstate Ins. Co. v. Saph, No. 13-13112, 2014 WL 3900607, at *3 (E.D. Mich. Aug.

11, 2014). “Clear and specific exclusions,” however, must be given effect to avoid

holding an insurance company liable for a risk it did not assume. Id. (citing McGuirk

Sand & Gravel, Inc. v. Meridian Mut. Ins. Co., 559 N.W.2d 93 (Mich. App. 1996)).

      Here, Plaintiff cites to Reed v. Netherlands Ins. Co., 860 F.Supp.2d 407, 414

(E.D. Mich. Feb. 16, 2012), to support its argument that its insurance policies do not

cover the alleged damages in the underlying state court lawsuits.            Plaintiff

emphasizes that the purported emotional distress damages in these cases “did not

accrue until after termination of the policy period.” ECF No. 48, PageID.765–66.

In Reed, the court explained that “[e]motional distress claims generally do not ripen


                                         25
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.803 Filed 12/11/20 Page 26 of 37




until the plaintiff suffers the emotional distress. Under the circumstances of this

case, a plaintiff’s claim for mental anguish would not accrue until the plaintiff is

actually aware that human remains were mishandled.” Reed, 860 F.Supp.2d at 413

(internal citations omitted).

      Additionally, the court in Reed explained that the insurance policy at issue

was an “occurrence” policy. Id. at 414. In such a policy, there can be no coverage

for an event which doesn’t occur during the policy period. See Frankenmuth Mutual

Ins. Co., Inc. v. Eurich, 394 N.W.2d 70 (Mich. Ct. App. 1986) (finding that a general

liability insurer had no duty to defend because the occurrence fell outside the policy

period); Employers Mutual Liability Ins. Co. of Wisconsin v. Michigan Mutual Auto

Ins. Co., 300 N.W.2d 682 (Mich. Ct. App. 1980) (holding that when the negligent

act occurs during the policy period but the damages do not occur until after the policy

has been cancelled, the insurance policy does not cover the accident).

      In the instant matter, the plaintiffs in the underlying state court lawsuits

similarly discovered that their decedents’ remains were mistreated—conduct which

allegedly gave rise to their independent emotional distress claims—in 2018, well

after Plaintiff’s provided insurance coverage was terminated on February 1, 2016.

ECF No. 48, PageID.766. Moreover, in the Brewery, Brown, Bonner, and Jonner

Complaints, the improper handling of the decedents’ remains did not occur until




                                          26
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.804 Filed 12/11/20 Page 27 of 37




after expiration of the policy period on February 1, 2016. Id. The decedents in each

of these cases passed away after October 2017. Id.

      Further, the insurance coverage at issue in the present matter, like the one at

issue in Reed, was an “occurrence” policy. The CGL policy provides that Plaintiff

would pay the sums which Defendant became legally obligated to pay as damages

because of “bodily injury” or “property damage” caused by an “occurrence” to

which the insurance applied to during the policy periods. ECF No. 1, PageID.8–11.

“Occurrence” is defined in the policy as “an accident, including continuous or

repeated exposure to substantially the same general harmful conditions.” Id. at

PageID.10. Both the CGL and the Umbrella policies exclude liability coverage for

bodily injury or property damage expected or intended from the standpoint of the

insured. Stated differently, Plaintiff’s insurance coverage excludes coverage for

Defendants’ intentional or criminal conduct, which Plaintiff lists in its present

Motion. See ECF No. 48, PageID.764–65. The Court agrees with Plaintiff that Reed

provides persuasive authority both for the proposition that the emotional distress

damages alleged in the underlying state court lawsuits did not ripen until after the

termination of its policy period and that no coverage existed for the claimed bodily

injuries occurring outside of the policy period.

      The Court’s analysis of whether to enter default judgment in the instant matter

does not conclude here. The Court finds it necessary to apply the Grand Trunk


                                          27
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.805 Filed 12/11/20 Page 28 of 37




factors since Plaintiff’s claims arise under the Declaratory Judgment Act. The Court

will do so in the next section.

             b. Jurisdiction Under the Declaratory Judgment Act

      To reiterate, the Sixth Circuit has identified five factors that the Court should

consider in its determination of whether to exercise jurisdiction over a declaratory

judgment action. Grand Trunk W. R.R. Co. v. Consolidated Rail Corp., 746 F.2d

323, 326 (6th Cir. 1984). Applying the Grand Trunk factors here persuades the

Court that it should exercise jurisdiction under the Declaratory Judgment Act.

      As to the first Grand Trunk factor, which evaluates whether the declaratory

action would settle the controversy, a declaratory action here will definitively

determine whether or not Plaintiff owes a duty to defend and indemnify Defendants

in the underlying state court litigation and administrative proceedings. “[A] prompt

declaration of policy coverage would surely ‘serve a useful purpose in clarifying the

legal relations at issue.’” Scottsdale Ins. Co. v. Roumph, 211 F.3d 964, 968 (6th Cir.

2000). A grant of declaratory relief would “settle the scope of insurance coverage”

under Plaintiff’s policies in the underling state court litigation and administrative

proceedings. See Liberty Mut. Fire Ins. Co. v. Salmo, No. 09-13482, 2010 WL

2740170, at *3 (E.D. Mich. July 12, 2010). Accordingly, this factor weighs in favor

of this Court’s exercise of jurisdiction.




                                            28
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.806 Filed 12/11/20 Page 29 of 37




      The first and second Grand Trunk factors are closely related. Salmo, 2010

WL 2740170, at *3. The second factor evaluates whether a declaratory action would

serve a useful purpose in clarifying legal relations at issue. Grand Trunk, 746 F.2d

at 326. The Sixth Circuit has explained that “[w]hile the parties may have other

tortious or contractual relationships to clarify in state court, [the] concern in

considering the second Grand Trunk factor in such cases is with the ability of the

federal declaratory judgment to resolve, once and finally, the question of the

insurance indemnity obligation of the insurer.” Scottsdale Ins. Co. v. Flowers, 513

F.3d 546, 557 (6th Cir. 2008).

      Here, the declaratory action will conclusively determine Plaintiff’s duty to

Defendants in the underlying state court lawsuits and administrative proceedings.

The Court’s ruling will not impair or confuse the state court’s analysis of the

coverage issues because Plaintiff is not a party to these proceedings. ECF No. 48,

PageID.767–68. Additionally, the Court denotes that Plaintiff previously stipulated

to allow the state court claimants to intervene in this action. ECF No. 23. Plaintiff

subsequently agreed to a Stipulated Order of Dismissal of all intervening Defendants

after they agreed that they no longer had an interest in this action. ECF No. 46.

Accordingly, at this juncture, the state court claimants are not opposing Plaintiff’s

requested relief.   The Court’s determination of the legal relationship between

Plaintiff and Defendants, therefore, should not complicate the state court’s analysis


                                         29
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.807 Filed 12/11/20 Page 30 of 37




of liability issues. Cf. Salmo, 2010 WL 2740170, at *3 (finding that the second

Grand Trunk factor weighed against the court’s exercise of jurisdiction since the

named parties in the underlying state lawsuit filed motions to intervene as interested

parties; the district court concluded that its decision “might confuse the state court’s

analysis of [the] liability issues”). The Court thus finds that the second factor weighs

in favor of this Court’s exercise of jurisdiction.

      The third Grand Trunk factor evaluates whether a party’s request for

declaratory judgment action is motivated by “procedural fencing” or is likely to

create a race for res judicata. Grand Trunk, 746 F.2d at 326. When a plaintiff files

its claim after a state court litigation has begun, courts generally give that plaintiff

the benefit of the doubt that no improper motive fueled the filing of the action. See

Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 814 (6th Cir. 2004).

This factor “is meant to preclude jurisdiction for declaratory plaintiffs who file their

suits mere days or weeks before the coercive suits filed by natural plaintiff and who

seem to have done so for the purpose of acquiring a favorable forum.” Esurance

Property and Casualty Insurance Co. v. Johnson, No. 16-cv-11880, 2017 WL

3272157, at *3 (E.D. Mich. Apr. 20, 2017) (internal citations omitted).

      Plaintiff filed the instant action in April 2019 after the filing of the eight

underlying state court lawsuits between June 2018 and February 2019. Additionally,

the Court emphasizes Defendants’ lack of defense; they have not attempted to


                                           30
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.808 Filed 12/11/20 Page 31 of 37




dispute Plaintiff’s motive in bringing the instant action. As Plaintiff correctly

explains, Defendants “have not taken any steps in this action to oppose [Plaintiff’s]

requested relief.”    ECF No. 48, PageID.768–69.          The Court reiterates that

Defendants most recently failed to either attend the August 24, 2020 Status

Conference or respond to Plaintiff’s present Motion.

      Further, the Sixth Circuit has explained that “[i]f [an insurer] in fact [has] no

duty to indemnify its insured or to defend them in the state action, then it should not

be forced to participate in the action.” Northland Insurance Co. v. Stewart Title

Guaranty Co., 327 F.3d 448, 454 (6th Cir. 2003). Here, the Court finds it plausible

that Plaintiff’s commencement of this action is for the valid purpose of avoiding

forced participation in the underlying lawsuits. See ECF No. 48, PageID.769 (“With

allegations of wrongdoing against Defendants in multiple forums, Plaintiff properly

commenced this action to seek an adjudication of its coverage obligations as to these

Defendants[.]”). A declaratory judgment will undoubtedly clarify the relationship

between Plaintiff and Defendants. Accordingly, this third factor weighs in favor of

this Court’s exercise of jurisdiction.

      Next, the Court must determine whether exercising jurisdiction over this case

would increase friction between federal and state courts. See Grand Trunk, 746 F.2d

at 326. The Supreme Court cautioned that “where another suit involving the same

parties and presenting opportunity for ventilation of the same state law issues is


                                          31
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.809 Filed 12/11/20 Page 32 of 37




pending in state court, a district court might be indulging in ‘[g]ratuitous

interference,’ if it permitted the federal declaratory action to proceed.” Wilton v.

Seven Falls Co., 515 U.S. 277, 283 (1995) (quoting Brillhart v. Excess Ins. Co. of

Am., 316 U.S. 491, 495 (1942)). The mere existence of a state court proceeding,

though, is not determinative of improper federal encroachment upon state

jurisdiction. Allstate Insurance Co. v. Green, 825 F.2d 1061, 1067 (6th Cir. 1987),

abrogated on other grounds by Scottsdale Ins. Co. v. Roumph, 211 F.3d 964 (6th

Cir. 2000).

      Courts must consider three additional factors when analyzing the fourth

Grand Trunk factor:

      (1) whether the underlying factual issues are important to an informed
      resolution of the case; (2) whether the state trial court is in a better
      position to evaluate those factual issues than is the federal court; and
      (3) whether there is a close nexus between underlying factual and legal
      issues and state law and/or public policy, or whether federal common
      or statutory law dictates a resolution of the declaratory judgment
      action.”

Scottsdale Ins. Co., 513 F.3d at 560.

      Plaintiff argues that there is no risk of usurping the state court in light of (1)

Defendants’ failure to defend this action; (2) the lack of dispute concerning the

applicable language in the insurance policies and coverage periods; and (3) Plaintiff

not being a named party to the underlying state court lawsuits or administrative

proceedings. ECF No. 48, PageID.770. The Court agrees with Plaintiff that while


                                          32
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.810 Filed 12/11/20 Page 33 of 37




Defendants could have filed a third-party complaint against it in the state court

action, they failed to do so. Id. There is therefore no indication that the state court

is considering the issues presented in the instant matter in any of the underlying

lawsuits at this juncture.

      The Court concludes that the three sub-factors each weigh in favor of the

Court’s exercise of jurisdiction; accordingly, the fourth Grand Trunk factor, in its

entirety, weighs in favor of the exercise of jurisdiction.

      The fifth and final Grand Trunk factor evaluates the availability of an

alternative remedy. See Grand Trunk, 746 F.2d at 326. Plaintiff could seek a

declaratory judgment action in state court. Mich. Ct. R. 2.605(A)(1). However, “it

is not clear whether such alternative remedies are better or more effective than a

federal declaratory action.” Scottsdale Ins. Co., 513 F.3d at 562.

      Defendants, in choosing not to file an answer or otherwise defend this matter,

do not argue that a state court declaratory judgment action would be better or more

effective than a federal court declaratory judgment action. Cf. Esurance Property

and Casualty Insurance Co. v. Johnson, No. 16-cv-11880, 2017 WL 3272157, at *5

(E.D. Mich. Apr. 20, 2017) (district court recognized the moving defendants’

argument that the availability of a state court declaratory judgment action as an

“other remed[y]” available to plaintiff). The Court therefore does not have a record

to analyze the plausibility of another remedy in the instant matter.          Even if


                                           33
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.811 Filed 12/11/20 Page 34 of 37




Defendants presented such an argument, though, the Court concludes that the

alternative state court action would not necessarily present a better remedy.

Accordingly, this final factor also weighs in favor of exercising jurisdiction.

      In sum, each of the five factors the Court must consider weigh in favor of the

exercise of jurisdiction. Accordingly, and in light of the “unique and substantial”

discretion which the Declaratory Judgment Act confers on district courts, the Court

will exercise its jurisdiction in granting declaratory relief. See Wilton v. Seven Falls

Co., 515 U.S. 277, 286 (1995). To reiterate, Defendants were served with the

summons and Complaint in April and May 2019, ECF Nos. 10, 11, 12, 14, and failed

to plead or otherwise defend against Plaintiff’s Complaint.

      The Court will therefore grant Plaintiff’s present Motion for Default

Judgment, and its requested relief, as to Defendants Cantrell Funeral Home, Inc.,

Rec-Mac, Inc., f/k/a Cantrell Funeral Home, Inc., Raymond E. Cantrell, II, and

Raymond E. Cantrell Revocable Trust Dated 5/15/84, As Amended.

                               IV. CONCLUSION AND ORDER

      For the reasons articulated above, the Court HEREBY ORDERS that

Plaintiff’s Motion for Summary Judgment [#47] is GRANTED.

      IT IS FURTHER ORDERED that the Clerk of the Court shall enter a

judgment in favor of Allstate Insurance Company and against Defendant Annetta

Cantrell:


                                          34
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.812 Filed 12/11/20 Page 35 of 37




         A. That the exclusions and coverage provisions contained in the Allstate

            Commercial and General Liability Policy No. 048-777-304, and

            Commercial Umbrella coverage Policy No. 048-777-289, including

            special Funeral Director’s Liability coverage form, do not provide

            coverage or require that Allstate indemnify Defendant Annetta

            Cantrell, individually or as a representative/agent of Cantrell Funeral

            Home, for the liability asserted against her in state court litigation and

            administrative proceedings commenced by the State of Michigan

            concerning the improper handling and disposition of human remains

            discovered in the Cantrell Funeral Home by state investigators in 2018.

         B. That since Allstate owes no coverage for the liability asserted against

            Defendant Annetta Cantrell, it is relieved from providing a defense in

            any suit tendered to Allstate on behalf of Annetta Cantrell, and

            accordingly, Allstate is not obligated to pay attorney’s fees, costs,

            and/or expenses, including payment of any judgment or settlement, in

            connection with any of the litigation or administrative proceedings

            commenced by the State of Michigan concerning the improper handling

            and disposition of human remains discovered in the Cantrell Funeral

            Home by state investigators in 2018.




                                         35
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.813 Filed 12/11/20 Page 36 of 37




      IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment

[#48] is GRANTED.

      IT IS FURTHER ORDERED that the Clerk of the Court shall enter a

declaratory judgment in favor of Plaintiff Allstate Insurance Company and against

Defendants Cantrell Funeral Home, Inc., Rec-Mac, Inc., f/k/a Cantrell Funeral

Home, Inc., Raymond E. Cantrell, II, and Raymond E. Cantrell Revocable Trust

Dated 5/15/84, As Amended:

      A. That Allstate has no obligation to defend or indemnify Defendants in the

         underlying state court litigation and administrative proceedings arising

         from the Defendants’ alleged improper handling and disposition of human

         remains when the claims asserted therein do not meet the requirements of

         the Allstate insuring agreements;

      B. That the claims arose out of conduct for which coverage is specifically

         excluded under the Allstate policies; and

      C. The claims accrued outside of the applicable Allstate policy periods

      IT IS SO ORDERED.

Dated:      December 11, 2020

                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge




                                        36
Case 2:19-cv-11192-GAD-EAS ECF No. 52, PageID.814 Filed 12/11/20 Page 37 of 37




                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             December 11, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        37
